NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-2722
                                      ____________

                        SONIA ARACELY MORALES-SICAN,
                                         Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                       Respondent
                             ____________

                          On Petition for Review of a Decision
                     and Order of the Board of Immigration Appeals
                                (BIA-1: A098 113 572)
                         Immigration Judge: Esmeralda Cabrera
                                     ____________

                               Submitted on March 3, 2020

       Before: SMITH, Chief Judge, HARDIMAN, and KRAUSE, Circuit Judges.

                                 (Filed: March 26, 2020)

                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Sonia Aracely Morales-Sican petitions for review of a decision of the Board of

Immigration Appeals denying her motion to reopen. A citizen of Guatemala, Morales-

Sican entered the United States without admission or inspection in 2004. That year, the

Department of Homeland Security charged her as removable and issued her a notice to

appear. She failed to appear, and the immigration judge (IJ) entered a removal order in

absentia on February 24, 2005.

       In 2014, Morales-Sican moved to reopen, claiming she did not provide the address

to which the government sent the notice to appear. The IJ denied her motion. After the IJ

denied reconsideration in pertinent part, the BIA affirmed. Morales-Sican filed a second

motion to reopen in August 2018 seeking asylum based on changed country conditions in

Guatemala. Finding that Morales-Sican failed to show changed country conditions, the

BIA denied her petition as time- and number-barred. Morales-Sican petitions this Court

for review and we have jurisdiction under 8 U.S.C. § 1252.

       We review the denial of a motion to reopen for abuse of discretion. See, e.g., Filja

v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006). Generally, an alien may file one motion to

reopen, and must do so “within 90 days of the date of entry of a final administrative order

of removal.” 8 U.S.C. § 1229a(c)(7)(A), (C)(i). If an alien seeks rescission of a removal

order entered in absentia and can show “exceptional circumstances,” the time bar is




                                             2
extended to 180 days. Id. § 1229a(b)(5)(C)(i). But these filing limitations do not apply

when the alien applies for asylum based on changed country conditions. See id.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

       The IJ entered the final order of removal in Morales-Sican’s case on February 24,

2005. She previously moved to reopen in 2014. So her 2018 motion to reopen is time-

and number-barred, unless she can show the BIA abused its discretion in concluding she

failed to show changed country conditions. On appeal, Morales-Sican’s attorney does not

address this issue. He instead declares that “this matter should be remanded to the BIA

for further consideration of” the Attorney General’s decision in In re L-E-A-, 27 I. & N.

Dec. 581 (A.G. 2019), a case that has nothing to do with changed country conditions.

Opening Br. 10. Because Morales-Sican has forfeited any challenge to the BIA’s

conclusion that she failed to show changed country conditions, see, e.g., Khan v. Att’y

Gen., 691 F.3d 488, 495 n.4 (3d Cir. 2012), and because her attorney has not presented

any other basis on which to find an abuse of discretion, we must deny her petition for

review.




                                             3